On October 21, 1994, the Board of Commissioners on Grievances and Discipline filed its Final Report with this court, recommending that the respondent, Susan E. Frei, a.k.a., Susan Elizabeth Frei, be indefinitely suspended pursuant to Gov.Bar R. V(6)(B). On December 5, 1994, respondent filed an Answer of Respondent, and Objections to the Board’s Findings of Fact, Conclusions of Law, and Recommendations. Upon consideration thereof,
IT IS ORDERED by the court, effective February 14, 1995, that this cause be remanded to the board for a determination whether respondent received notice from relator and the board regarding the filing of a grievance against her and all subsequent proceedings related thereto.